Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 5, 6, 8-13 have been canceled. Claims 20-22 have been added. Claim 1, 2, 4, 7, 14-22 are pending. 
Applicant's arguments filed 12-11-20 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 1, 7, 14-22 are under consideration as they relate to Group II. 
Claim Rejections - 35 USC § 101
The claimed invention is not directed to a judicial exception because the cDNA in claim 1 is only obtained in the laboratory (see office action sent 5-23-19). 
Claim Rejections - 35 USC § 103
Withdrawn rejections
The rejection of claims 1, 7, 15, 16, 19 under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709) in view of Schulte-Merker (WO 2010/056123; US 2011/0289604) has been withdrawn. Nucleotides 7-1291 of SEQ ID NO: 2 have 100% identity to SEQ ID NO: 35 described by Schulte-Merker (see alignment attached to the final office action sent 7-25-18) which is equivalent to “cDNA having at least 80% sequence identity to a nucleic acid sequence of SEQ ID NO: 2 encoding full length [ ] VEGF-C” but not “cDNA having at the nucleic acid sequence SEQ ID NO: 2”, i.e. all 6276 nucleotides, as newly required in claim 1. 
The rejection of claims 1, 7, 15, 16, 19 under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709) in view of Schulte-Merker (WO 2010/056123; US 2011/0289604), Bos (Circulation Res., 2011, Vol. 109, pg 486-491), Hogan (Nature Genetics, 2009, Vol. 41, No. 4, pg 396-398), and Hagerling (EMBO, March 2013, Vol. 32, No. 5, pg 629-644) has been withdrawn for reasons set forth above
The rejection of claims 14, 18 under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709) in view of Schulte-Merker (WO 2010/056123; US 2011/0289604), Bos (Circulation Res., 2011, Vol. 109, pg 486-491), Hogan (Nature Genetics, 2009, Vol. 41, No. 4, pg 396-398), and Hagerling (EMBO, March 2013, Vol. 32, No. 5, pg 629-644) as applied to claims 1, 7, 15, 16, 19 above, and further in view of Benvenisty (8945847), 20120277999A1, or 20060035246A1 has been withdrawn in favor of rejection B) below.
Pending rejections
A) Claims 1, 7, 14, 15, 16, 18 remain and claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709) in view of Schulte-Merker (WO 2010/056123; US 2011/0289604), and Benvenisty (8945847, 20120277999A1, or 20060035246A1) and supported by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730).
Saaristo treated lymphedema caused by an incision wound using an adenoviral vector comprising cDNA encoding VEGF-C or VEGF-C156S intradermally. The cDNA 
However, Schulte-Merker taught using CCBE1 or a nucleic acid sequence encoding CCBE1 as a medicament for treating a lymph vessel disorder (pg 20, lines 20-25) in an viral particle such as adenovirus, retrovirus or adeno-associated virus (pg 22, lines 10-12), specifically after a major surgical treatment (pg 22, liens 14-22) in a pharmacologically accepted carrier (pg 22, line 26) by injection (pg 22, line 28), specifically intravenous, intramuscular, intradermal or subcutaneous (pg 22, line 30-pg 23, line 2). Meige, Nonne-Milroy and Hennekam syndrome are also treatable (pg 23, 14). Nucleotides 7-1291 of SEQ ID NO: 2 have 100% identity to SEQ ID NO: 35 described by Schulte-Merker (see alignment attached to the final office action sent 7-25-18). More specifically, the nucleic acid sequence of SEQ ID NO: 2 contains nucleotides 1-70 encoding a signal sequence for secretion and nucleotides 71-1291 encoding full length CCBE1 (pg 9, lines 15-17) which was well known in the art as evidenced by SEQ ID NO: 2057 in col. 95 of Benvenisty; SEQ ID NO: 797 of 20120277999A1; or SEQ ID NO: 54 of 20060035246A1, each of which are 100% identical to SEQ ID NO: 2. SEQ ID NO: 2 (and SEQ ID NO: 2057 in col. 95 of Benvenisty; SEQ ID NO: 797 of 20120277999A1; or SEQ ID NO: 54 of 20060035246A1) inherently have a sequence 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to treat lymphedema using an adenoviral vector encoding VEGF-C having at least 80% identity with SEQ ID NO: 2 as described by Saaristo and also use a nucleic acid sequence encoding CCBE1 as described by Schulte-Merker. Those of ordinary skill in the art at the time of filing would have been motivated to add the cDNA encoding CCBE1 of Schulte-Merker to the cDNA encoding VEGF-C described by Saaristo because VEGF-C was known as the main driver of lymphangiogenesis and because CCBE1 was known to augment lymphangiogenesis; this is expressly acknowledged by applicants on pg 2, line 20. Specifically, it would have been obvious to those of ordinary skill in the art at the time of filing to combine cDNA encoding CCBE1 and cDNA encoding VEGF-C in a pharmaceutically acceptable carrier as described by combined teachings of Saaristo and Schulte-Merker using the nucleic acid sequence of SEQ ID NO: 2 described by Benvenisty. Those of ordinary skill in the art at the time of filing would have been motivated to use the nucleic acid sequence of SEQ ID NO: 2057 described by Benvenisty because it was known to encode a functional protein. 
The cDNAs described by the combined teachings of Saaristo, Schulte-Merker, and Benvenisty inherently MUST be operably linked to a promoter as required in claim 1 because they are both functionally expressed. The cDNA of Saaristo was inherently operably linked to a promoter as evidenced by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730) (cited by Saaristo (2004) on pg 2 - “Adenoviruses encoding human VEGF-C, VEGF-C156S, and LacZ were constructed and protein expression tested as 
The composition described by the combined teachings of Saaristo, Schulte-Merker, and Benvenisty inherently MUST be capable of promoting growth and/or survival of Ba/R3-VEGFR-3/EpoR cells as required in claim 1 because it has the structure claimed, because both CCBE1 and VEGFC are functionally expressed in cells, and because the metes and bounds of Ba/F3-VEGFR-3/EpoR cells are unclear. 
Claims 14, 16, 18 have been included because the cDNA encoding CCBE1 described by Benvenisty was SEQ ID NO: 2. 
Claims 15, 16 have been included because the cDNA encoding VEGF-C described by Saaristo MUST inherently have “at least 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 4” as evidenced by its function. 
Response to arguments
Applicants’ discussion of Bos is noted but does not apply to this rejection. 
Applicants’ discussion of OSI Pharm., LLC v. Apotex Inc. is noted, but is not persuasive because the fact patterns are different in the instant application. 
Applicants argue there is no reasonable expectation of successfully generating the claimed subject matter. Applicants’ argument is not persuasive. Making cDNA operably linked to a promoter and secretory sequence, and putting two such cDNA 
Applicants argue the prior art did not teach/suggest the claimed subject matter when taken in its entirety because those of skill would not combine them with a promoter and secretory signal. Applicants’ argument is not persuasive. The cDNA of Saaristo was inherently operably linked to a promoter as evidenced by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730) (cited by Saaristo (2004) on pg 2 - “Adenoviruses encoding human VEGF-C, VEGF-C156S, and LacZ were constructed and protein expression tested as described previously (7)”) who taught the cDNA encoding VEGF-C was operably linked to a CMV promoter (“The adenoviruses encoding human VEGF-C and nuclear targeted LacZ were constructed as described (27, 30). For the AAV construct, the full-length human VEGF-C156S was cloned as a blunt-end fragment into the MluI site of psub-CMV-WPRE plasmid and the rAAV type 2 was produced as described previously (32)” – pg 720, col. 1, last para). 

B) Claims 1, 7, 14, 15, 16, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709), Schulte-Merker (WO 2010/056123; US 2011/0289604), Benvenisty (8945847, 20120277999A1, or 20060035246A1), Bos (Circulation Res., 2011, Vol. 109, pg 486-491), Hogan (Nature Genetics, 2009, Vol. 41, No. 4, pg 396-398), and Hagerling (EMBO, March 2013, Vol. 32, No. 5, pg 629-644) and supported by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730). 
This rejection has been provided in case Bos, Hogan, and Hagerling are required to establish what was expected from the combination of cDNA encoding VEGF-C and CCBE1. 
Saaristo treated lymphedema caused by an incision wound using an adenoviral vector comprising cDNA encoding VEGF-C or VEGF-C156S intradermally. The cDNA described by Saaristo MUST inherently have “at least 80% sequence identity to the nucleic acid sequence of SEQ ID NO: 4” as required in item b) of claim 1 as evidenced by its function. The cDNA described by Saaristo inherently MUST be operably linked to a promoter and a secretory signal sequence as required in claim 1 and 22 and cleaved as required in claim 22 because the protein is functionally express and secreted outside the cell. Saaristo did not teach combining the cDNA encoding VEGF-C with cDNA encoding CCBE1 as required in item a) of claim 1. 
However, Schulte-Merker taught using CCBE1 or a nucleic acid sequence encoding CCBE1 as a medicament for treating a lymph vessel disorder (pg 20, lines 20-25) in an viral particle such as adenovirus, retrovirus or adeno-associated virus (pg 22, 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to treat lymphedema using an adenoviral vector encoding VEGF-C having at least 80% identity with SEQ ID NO: 2 as described by Saaristo and also use a nucleic acid sequence encoding CCBE1 as described by Schulte-Merker. Those of ordinary skill in the art at the time of filing would have been motivated to add the cDNA encoding CCBE1 of Schulte-Merker to the cDNA encoding VEGF-C described by Saaristo because VEGF-C was known as the main driver of lymphangiogenesis and because CCBE1 was known to augment lymphangiogenesis; this is expressly acknowledged by 
Specifically, Bos literally teaches “CCBE1 Is Essential for Mammalian Lymphatic Vascular Development and Enhances the Lymphangiogenic Effect of Vascular Endothelial Growth Factor-C In Vivo”. Similarly, Hogan taught “Ccbe1 acts at the same stage of development as Vegfc and is required for lymphangioblast budding and angiogenic sprouting from venous endothelium” (abstract), and Hagerling taught “CCBE1 and VEGF-C interact synergistically during directed migration of iLECs” (pg 638, col. 2). Therefore, the sequence encoding CCBE1 described by Schulte-Marke and Benvenisty was expected to have a lymphangiogenic effect and a synergistic effect when combined with VEGF-C at the time of filing. Therefore, those of skill would have been motivated to add cDNA encoding CCBE1 to the cDNA encoding VEGF-C to enhance the lymphangiogenic ability of VEGF-C as described by Bos, Hogan, or Hagerling, and to enjoy the synergistic effect described by Hagerling. 
The cDNAs described by the combined teachings of Saaristo, Schulte-Merker, Benvenisty, Bos, Hogan, and Hagerling inherently MUST be operably linked to a promoter as required in claim 1 because they are both functionally expressed. The cDNA of Saaristo was inherently operably linked to a promoter as evidenced by 
The composition described by the combined teachings of Saaristo, Schulte-Merker, and Benvenisty inherently MUST be capable of promoting growth and/or survival of Ba/R3-VEGFR-3/EpoR cells as required in claim 1 because it has the structure claimed, because both CCBE1 and VEGFC are functionally expressed in cells, and because the metes and bounds of Ba/F3-VEGFR-3/EpoR cells are unclear. 
Claims 14, 16, 18 have been included because the cDNA encoding CCBE1 described by Benvenisty was SEQ ID NO: 2. 
Claims 15, 16 have been included because the cDNA encoding VEGF-C described by Saaristo MUST inherently have “at least 95% sequence identity to the nucleic acid sequence of SEQ ID NO: 4” as evidenced by its function. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants’ discussion of Bos is noted which revolves around the notion that Bos is somehow not enabling because it relies on expressing truncated CCBE1, because CCBE1 Is Essential for Mammalian Lymphatic Vascular Development and Enhances the Lymphangiogenic Effect of Vascular Endothelial Growth Factor-C In Vivo”; this fact was known at the time of filing as shown by Hogan and Hagerling. Roukens (2015 - from the same laboratory) merely confirms it. Therefore, the full-length sequence encoding CCBE1 described by Schulte-Marke and Benvenisty was expected to have a lymphangiogenic effect at the time of filing as described by Bos, Hogan, and Hagerling, and a synergistic effect with VEGF-C as described by Hagerling. 
Applicants other arguments are discussed above and are not persuasive for reasons set forth above. 

C) Claims 1, 7, 14, 15, 16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saaristo (FASEB J., 2004, Vol. 18, No. 14, pg 1707-1709), Schulte-Merker (WO 2010/056123; US 2011/0289604), Benvenisty (8945847, 20120277999A1, or 20060035246A1), Bos (Circulation Res., 2011, Vol. 109, pg 486-491), Hogan (Nature Genetics, 2009, Vol. 41, No. 4, pg 396-398), Hagerling (EMBO, March 2013, Vol. 32, No. 5, pg 629-644), Alitalo (2005/0032697) and supported by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730). 
This rejection assumes Saaristo, Schulte-Merker, Benvenisty, Bos, Hogan, and Hagerling did not teach one of the cDNAs was linked to a nucleotide sequence encoding a secretory signal as required in claims 1 and 22 that is cleaved from the 
Saaristo treated lymphedema caused by an incision wound using an adenoviral vector comprising cDNA encoding VEGF-C or VEGF-C156S intradermally. The cDNA described by Saaristo MUST inherently have “at least 80% sequence identity to the nucleic acid sequence of SEQ ID NO: 4” as required in item b) of claim 1 as evidenced by its function. The cDNA described by Saaristo inherently MUST be operably linked to a promoter and a secretory signal sequence as required in claim 1 and 22 and cleaved as required in claim 22 because the protein is functionally express and secreted outside the cell. Saaristo did not teach combining the cDNA encoding VEGF-C with cDNA encoding CCBE1 as required in item a) of claim 1. 
However, Schulte-Merker taught using CCBE1 or a nucleic acid sequence encoding CCBE1 as a medicament for treating a lymph vessel disorder (pg 20, lines 20-25) in an viral particle such as adenovirus, retrovirus or adeno-associated virus (pg 22, lines 10-12), specifically after a major surgical treatment (pg 22, liens 14-22) in a pharmacologically accepted carrier (pg 22, line 26) by injection (pg 22, line 28), specifically intravenous, intramuscular, intradermal or subcutaneous (pg 22, line 30-pg 23, line 2). Meige, Nonne-Milroy and Hennekam syndrome are also treatable (pg 23, 14). Nucleotides 7-1291 of SEQ ID NO: 2 have 100% identity to SEQ ID NO: 35 described by Schulte-Merker (see alignment attached to the final office action sent 7-25-18). More specifically, the nucleic acid sequence of SEQ ID NO: 2 contains nucleotides 1-70 encoding a signal sequence for secretion and nucleotides 71-1291 encoding full length CCBE1 (pg 9, lines 15-17) which was well known in the art as evidenced by SEQ 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to treat lymphedema using an adenoviral vector encoding VEGF-C having at least 80% identity with SEQ ID NO: 2 as described by Saaristo and also use a nucleic acid sequence encoding CCBE1 as described by Schulte-Merker. Those of ordinary skill in the art at the time of filing would have been motivated to add the cDNA encoding CCBE1 of Schulte-Merker to the cDNA encoding VEGF-C described by Saaristo because VEGF-C was known as the main driver of lymphangiogenesis and because CCBE1 was known to augment lymphangiogenesis; this is expressly acknowledged by applicants on pg 2, line 20. Specifically, it would have been obvious to those of ordinary skill in the art at the time of filing to combine cDNA encoding CCBE1 and cDNA encoding VEGF-C in a pharmaceutically acceptable carrier as described by combined teachings of Saaristo and Schulte-Merker using the nucleic acid sequence of SEQ ID NO: 2 described by Benvenisty. Those of ordinary skill in the art at the time of filing would have been motivated to use the nucleic acid sequence of SEQ ID NO: 2057 described by Benvenisty because it was known to encode a functional protein. 
Specifically, Bos literally teaches “CCBE1 Is Essential for Mammalian Lymphatic Vascular Development and Enhances the Lymphangiogenic Effect of Vascular Endothelial Growth Factor-C In Vivo”. Similarly, Hogan taught “Ccbe1 acts at the same stage of development as Vegfc and is required for lymphangioblast budding and angiogenic sprouting from venous endothelium” (abstract), and Hagerling taught “CCBE1 and VEGF-C interact synergistically during directed migration of iLECs” (pg 638, col. 2). Therefore, the sequence encoding CCBE1 described by Schulte-Marke and Benvenisty was expected to have a lymphangiogenic effect and a synergistic effect when combined with VEGF-C at the time of filing. Therefore, those of skill would have been motivated to add cDNA encoding CCBE1 to the cDNA encoding VEGF-C to enhance the lymphangiogenic ability of VEGF-C as described by Bos, Hogan, or Hagerling, and to enjoy the synergistic effect described by Hagerling. 
This rejection assumes Saaristo, Schulte-Merker, Benvenisty, Bos, Hogan, and Hagerling did not teach one of the cDNAs was linked to a nucleotide sequence encoding a secretory signal as required in claims 1 and 22 that is cleaved from the protein as required in claim 22. In addition, Saaristo, Schulte-Merker, Benvenisty, Bos, Hogan, and Hagerling did not teach one of the cDNAs was operably linked to a tissue-specific or endothelial-specific promoter as required in claim 20, 21. However, Alitalo taught a vector comprising cDNA encoding VEGF-C operably linked to a nucleic acid sequence encoding a signal peptide at the N-terminus for secretion (para 28, 35, 52, 54, 71) that was cleaved (para 71) and to a endothelial-specific promoter (claim 24). Thus it would have been obvious to those of ordinary skill in the art at the time of filing to operably link cDNA encoding VEGF-C to a nucleic acid sequence encoding a signal peptide and an endothelial-specific promoter described by Alitalo. Those of ordinary skill in the art at the time of filing would have been motivated to use a signal sequence to 
The cDNAs described by the combined teachings of Saaristo, Schulte-Merker, Benvenisty, Bos, Hogan, and Hagerling inherently MUST be operably linked to a promoter as required in claim 1 because they are both functionally expressed. The cDNA of Saaristo was inherently operably linked to a promoter as evidenced by Saaristo (J. Exp. Med, 2002, Vol. 196, No. 6, pg 719-730) (cited by Saaristo (2004) on pg 2 - “Adenoviruses encoding human VEGF-C, VEGF-C156S, and LacZ were constructed and protein expression tested as described previously (7)”) who taught the cDNA encoding VEGF-C was operably linked to a CMV promoter (“The adenoviruses encoding human VEGF-C and nuclear targeted LacZ were constructed as described (27, 30). For the AAV construct, the full-length human VEGF-C156S was cloned as a blunt-end fragment into the MluI site of psub-CMV-WPRE plasmid and the rAAV type 2 was produced as described previously (32)” – pg 720, col. 1, last para).
The composition described by the combined teachings of Saaristo, Schulte-Merker, and Benvenisty inherently MUST be capable of promoting growth and/or survival of Ba/R3-VEGFR-3/EpoR cells as required in claim 1 because it has the structure claimed, because both CCBE1 and VEGFC are functionally expressed in cells, and because the metes and bounds of Ba/F3-VEGFR-3/EpoR cells are unclear. 
Claims 14, 16, 18 have been included because the cDNA encoding CCBE1 described by Benvenisty was SEQ ID NO: 2. 

Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 1, 7, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejections regarding “DNA having at least 80% sequence identity to [the] nucleic acid sequence of SEQ ID NO: 2 encoding a full-length [ ] CCEB1” and “DNA having at least 80% sequence identity to [the] nucleic acid sequence of SEQ ID NO: 4 encoding a full-length [ ] VEGF-C” in claim 1 have been withdrawn in view of the amendment. 
The phrase “configured to promote growth and/or survival” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the 2 cDNAs are simply put together in a diluent; there is no configuring them in space or in a composition relative to each other or to a carrier. The capability of promoting growth/survival of Ba/F3-VEGFR-3/EpoR cells---; however, it is unclear when/how the cDNAs are “configured” to do so. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The phrase “wherein the first cDNA and/or the second cDNA comprises a promoter and/or enhancer” or “comprises a N-terminal nucleotide sequence motif encoding a secretory signal peptide” in claim 1 is indefinite because cDNA encoding CCBE1 or VEGF-C cannot contain a promoter or enhancer or nucleotide sequence encoding a secretion signal. While a nucleic acid sequence encoding CCBE1 or VEGF-C may be operably linked to a promoter or enhancer or nucleotide sequence encoding a secretion signal, the cDNA (manmade) merely encodes the protein; it does not comprise a promoter or enhancer or nucleotide sequence encoding a secretion signal as claimed. 

Written Description
Claims 1, 7, 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for cDNA encoding CCBE1 and cDNA encoding VEGF-C, wherein at least one of them is operably linked to a secretory st full para, describes the VEGF-C polynucleotide but does not teach the secretory sequence. The art at the time of filing does not teach the secretion signal peptide for SEQ ID NO: 4. The specification teaches operably linking the coding region for CCBE1 and VEGF-C to a constitutive promoter and suggests using a cell-specific, endothelial-specific or inducible promoter; however, applicants do not teach the specific structure of any composition in which the cDNAs are under the control of a cell-specific, endothelial-specific or inducible promoter. In particular, applicants do not disclose any endothelial-specific promoters. Accordingly, the concept of secretory signal peptides in claim 1 lacks written description except of amino acids 1-34 of SEQ ID NO: 1 and the concept of operably linking cDNA to a cell-specific, endothelial-specific or inducible promoter lacks written description. An adequate written description of a composition comprising cDNA operably linked to secretory signal sequences and cell-specific, endothelial-specific or inducible promoters requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the cDNA and sequences that make up the composition itself. It is not sufficient to define cDNA being operably linked to secretory signal sequences and cell-specific, endothelial-specific or inducible promoters because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any composition comprising those features. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). In this case, it is not readily apparent applicants were reasonably in possession of a composition with cDNA operably linked to any secretory signal sequence other than amino acids 1-34 of SEQ ID NO: 1 (nucleotides 1-102? Of SEQ ID NO: 2) or to any cell-specific, endothelial-specific or inducible promoters. 


Double Patenting
The objection of claim 19 under 37 CFR 1.75 as being a substantial duplicate of claim 5 has been withdrawn because claim 5 has been canceled. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson